Title: From George Washington to Major Thomas Forrest, 16 May 1779
From: Washington, George
To: Forrest, Thomas



Sir,
Head Quarters Middle Brook May 16 1779

I have received your two favours of the 16th of March and 10th instant.
My letter to you at Valley forge expressed the opinion which was at that time received in the Artillery, though I believe it had not been practiced upon. For some time past, a contrary idea has prevailed in that corps conformable to the general principles of promotion in the army and to the practice in the cavalry, which is on a similar establishment. This is, that all officers rise regimentally to the rank of Captain inclusively and from that in the line of Artillery. But on this principle you are intitled to fill the vacancy which happened by the death of Lt Col. Strobogh, and I have written to the Board of war accordingly. If your pretensions extend farther, they will have their due weight in a general settlement of relative rank. I am with regard Sir Your most Obedt servt
Go: Washington
